              Case 18-23777-EPK     Doc 54   Filed 03/25/19   Page 1 of 26



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                Case No.: 18-23777-EPK
                                                      Chapter 11
JORGE A. ALVAREZ, DDS, P.A.,

      Debtor-in-Possession.
_______________________________/

                DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION

                                     March 25, 2019


DEBTOR:                                       ATTORNEY FOR DEBTOR:
Jorge A. Alvarez, DDS, P.A.                  Van Horn Law Group, P.A.

By: /s/ Jorge A. Alvarez                       By: /s/ Chad Van Horn, Esq.
    Jorge A. Alvarez                           Chad Van Horn, Esq.
Its: President                                 Florida Bar No. 64500
                                               330 N. Andrews Ave., Suite 450
                                               Fort Lauderdale, Florida 33301
                                               Telephone: (954) 765-3166
                                               Facsimile: (954) 756-7103
                                               Email: Chad@cvhlawgroup.com




                                      Page 1 of 26
                    Case 18-23777-EPK                     Doc 54          Filed 03/25/19             Page 2 of 26


                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................4

ARTICLE I – Definitions ................................................................................................................4

ARTICLE II – Treatment of Claims and Equity Interests ...............................................................8
  A. Unclassified Claims .............................................................................................................8
     1. Allowed Administrative Claims ....................................................................................8
     2. Priority Tax Claims ........................................................................................................9
     3. U.S. Trustee Fees ...........................................................................................................9
  B. Classes of Secured Claims .................................................................................................10
  C. Classes of Priority Unsecured Claims................................................................................10
  D. General and Special Unsecured Claims .............................................................................11
  E. Classes of Equity Interest Holders .....................................................................................15

ARTICLE III..................................................................................................................................15
  A. Designation of Impaired and Not Impaired Classes ..........................................................15
  B. Voting of Claims and Equity Interests ...............................................................................15

ARTICLE IV – Provisions Covering Distribution, General Provisions ........................................15
  A. Method of Distribution Pursuant to the Plan .....................................................................16
  B. Disputed Claims .................................................................................................................17
  C. Disallowed Claims .............................................................................................................17
  D. Disbursing Agent ...............................................................................................................17
  E. No Recourse .......................................................................................................................17
  F. Amendments to Claims ......................................................................................................18
  G. Post-petition Interest on Claims .........................................................................................18
  H. Unclaimed Distributions ....................................................................................................18

ARTICLE V – Assumption or Rejection of Executory Contracts and Unexpired Leases ............18

ARTICLE VI – Provisions for Execution and Implementation of the Plan ..................................19
  A. General ...............................................................................................................................19
  B. Funding ..............................................................................................................................19
  C. Effectiveness of Securities, Instruments and Agreements .................................................20
  D. Approval of Agreements ....................................................................................................20
  E. No Change of Control ........................................................................................................20
  F. Administration after the Effective Date .............................................................................20
  G. Term of Bankruptcy Injunction or Stays ...........................................................................20
  H. Revesting of Assets ............................................................................................................20
  I. Injunction Related to Confirmation ...................................................................................21
  J. Votes Solicited in Good Faith ............................................................................................21
  K. Legal Proceedings ..............................................................................................................21
     1. Potential Bankruptcy Causes of Action .......................................................................21
     2. Preservation of Claims and Causes of Action..............................................................22
  L. Notices ...............................................................................................................................22

ARTICLE VII – Confirmation and Effectiveness of Plan .............................................................23
                                                              Page 2 of 26
                    Case 18-23777-EPK                    Doc 54         Filed 03/25/19             Page 3 of 26


     A. Conditions Precedent to Confirmation...............................................................................23
     B. Effect of Failure .................................................................................................................23
     C. Waiver of Conditions .........................................................................................................23

ARTICLE VIII – Retention of Jurisdiction ...................................................................................24

ARTICLE IX – Miscellaneous Provisions ....................................................................................25
  A. Effectuating Documents and Further Transactions............................................................25
  B. Post-Effective Date Fees and Expenses .............................................................................25
  C. Amendment or Modification of Plan .................................................................................25
  D. Severability ........................................................................................................................25
  E. Filing of Additional Documents ........................................................................................26
  F. No Admissions ...................................................................................................................26
  G. Substantial Consummation ................................................................................................26
  H. Inconsistency......................................................................................................................26
  I. Remedy of Defects .............................................................................................................26

ARTICLE X – Conclusion.............................................................................................................26




                                                             Page 3 of 26
              Case 18-23777-EPK         Doc 54     Filed 03/25/19     Page 4 of 26



                                       INTRODUCTION

       The Debtor-in-Possession, Jorge A. Alvarez, DDS, P.A, proposes this Chapter 11 Plan of
Reorganization (as defined more fully below, the “Plan”) pursuant to 11 U.S.C. § 1121 of the
United States Bankruptcy Code.

         Reference is made to the Statement (as defined more fully below, the “Disclosure
Statement”) accompanying this Plan for a discussion of, among other things, the major events of
this Chapter 11 Case, treatment of Claims against and interests in the Debtor, preservation of
litigation claims, risk factors, liquidation analysis, tax implications, alternatives to the Plan, a
summary and analysis of this Plan, and certain related matters.

       All Holders of Claims against and Equity Interests in the Debtor entitled to vote on the
Plan are encouraged to read the Plan and the Disclosure Statement in their entirety before voting
to accept or reject the Plan. Your rights may be affected. You should read these papers carefully
and discuss them with your attorney. (If you do not have an attorney, you may wish to consult
one.)

       Subject to certain restrictions and requirements set forth in 11 U.S.C. § 1127, Bankruptcy
Rule 3018, and in this Plan, the Debtor reserves the right to alter, amend, modify, revoke, or
withdraw this Plan prior to the Effective Date (as defined below).

                                           ARTICLE I
                                            Definitions

        For the purpose of this Plan, the following terms shall have the respective meanings set
forth below and such meanings shall be equally applicable to the singular and plural forms of the
terms defined unless the context requires otherwise.

“Administrative Creditor” shall mean any creditor entitled to payment of an Administrative
Expense Claim.

“Administrative Expense” shall mean any cost or expense of administration of this Estate
allowed by the Court pursuant to Section 503(b) of the Bankruptcy Code, including, without
limitation, any actual and necessary expenses of preserving the Estate and any actual and
necessary expenses of operating the business of the Debtor.

“Allowed Amount” shall mean with respect to a Claim, (a) the amount of a Claim that was
listed in the Debtor’s Schedules (as originally filed in this Case) as not disputed, contingent or
unliquidated, if the holder of such Claim has not filed a proof of claim with the Court within the
applicable period of limitation fixed by the Court pursuant to Rule 3003(c)(3) of the Rules, or (b)
if a holder of a Claim has filed a proof of claim with the Court within the applicable period of
limitation fixed by the Court pursuant to 3003(c)(3) of the Rules: (i) the amount stated in such
proof of claim or in the Schedules if no objection to such proof of claim or amount listed in the
Schedules has been interposed within the applicable period of limitation fixed by the Code or
Rules, or as otherwise fixed by the Court, or (ii) such amount as shall be fixed by an order of the
Court which has become a Final Order, if an objection has been interposed within the applicable
period of limitation fixed by the Code, the Rules, or the Court, or (c) with respect to a Fee
                                           Page 4 of 26
              Case 18-23777-EPK         Doc 54    Filed 03/25/19     Page 5 of 26


Request, such amount as shall be fixed by an order of the Court which has become a Final Order.
In no event shall the Allowed Amount of any Priority Claim or Unsecured Claim include interest
accrued on such Claim after the Filing Date.

“Allowed Claims” shall mean a claim (a) in respect of which a proof of claim has been filed
with the Court within the applicable period of limitation fixed by Rule 3003 or (b) scheduled in
the list of creditors prepared and filed with the Court pursuant to Rule 1007(b), and which is not
listed as disputed, contingent or unliquidated as to amount, and in either case as to which no
objection to the allowance thereof has been interposed within any applicable period of limitation
fixed by Rule 3003, or by order of the court, or as to which any such objection has been
determined by an order or judgment which is no longer subject to appeal or certiorari proceeding
and as to which no appeal or certiorari proceeding is pending. Allowed claim shall not include
interest on the principal amount of such claim subsequent to the Petition Date, except as may be
otherwise provided herein.

“Allowed Secured Claim” means an Allowed Claim secured by the Property in an amount
equal to the lesser of the Allowed Claim of that creditor or the value of the Property, as
determined by the Court pursuant to 11 U.S.C. § 506, minus the amount of any Allowed Claim
secured by a senior lien against the same Property, unless the holder of the claim elects pursuant
to § 1111(b) in which event the Allowed Secured Claim shall be equal to the Allowed Claim.

“Article” shall mean one of the numbered Articles of the Plan.

“Ballot” shall mean the ballot accompanying the Disclosure Statement upon which holders of
Claims and Equity Interests in each Impaired Class of Claims and Equity Interests that are
entitled to vote on the Plan shall indicate their acceptance or rejection of the Plan and, if
applicable, such other elections as may be made thereon are to be indicated.

“Ballot Deadline” shall mean the last day established by order of the Court for filing a Ballot
with the Clerk of the Court.

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as Amended, 11
U.S.C. § 101, et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of
Florida having jurisdiction over the Chapter 11 Case.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as amended, as
applicable to cases pending before the Bankruptcy Court.

“Business Day” shall mean a day other than a Saturday, a Sunday, or a day on which
commercial banks in Miami, Florida are authorized or required to close.

“Case” shall mean the Chapter 11 Case No. 18-23777-EPK pending before the United States
Bankruptcy Court for the Southern District of Florida, in which Jorge A. Alvarez, DDS,P.A. , is
the Debtor.

“Chapter 11" means Chapter 11 of the Bankruptcy Code.


                                          Page 5 of 26
             Case 18-23777-EPK         Doc 54    Filed 03/25/19     Page 6 of 26


“Claim” shall have the meaning as set forth in 11 U.S.C., § 101 and include any right to
payment or right to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, against the Debtor in existence on or as of the Petition Date, whether or not
such right to payment or right to an equitable remedy is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, secured or
unsecured.

“Class” shall mean a group of Claims or Equity Interests classified together pursuant to Article
II of the Plan.

“Confirmation Date” shall mean the date upon which the Order confirming the Plan is entered
by the Court in accordance with the provisions of Chapter 11 of the Code.

“Confirmation Order” shall mean an Order entered by the Bankruptcy Court, District Court, or
other appellate Court confirming this Plan.

“Consummation Date” shall mean the date on which the Confirmation Order becomes a Final
Order.

“Court” shall mean the United States Bankruptcy Court for the Southern District of Florida, in
which the Debtor’s Chapter 11 case, pursuant to which this Plan is proposed, is pending, and any
court having competent jurisdiction to hear appeals or certiorari proceedings therefrom.

“Creditor” shall mean the holder of an allowed Claim.

“Debtor(s)” shall mean Jorge A. Alvarez, DDS, P.A.

“Disclosure Statement” shall mean the Debtor’s Disclosure Statement in its present form or as
may hereafter be amended, modified or supplemented in accordance with the terms hereof or in
accordance with the Code.

“Effective Date” shall be the thirtieth (30th) day following the date upon which the Order is
entered by the Court confirming the Plan in accordance with the provisions of Chapter 11 of the
Code.

“Equity Interest” shall mean any interest in Jorge A. Alvarez, DDS, P.A, represented by
membership interests.

“Final Order” shall mean an order or a judgment of the Court which has not been stayed and as
to which order or judgment (or any revisions, modification or amendment thereof) the time to
appeal or seek review or rehearing has expired.

“Impaired Claim” shall mean any class of creditors whose claims are impaired by payments as
proposed in this Plan, in accordance with 11 U.S.C. §1124.

“Person” or “Persons” shall mean an individual, corporation, partnership, joint venture, trust,
estate, unincorporated organization, or a government or any agency or political subdivision
thereof or other entity.


                                         Page 6 of 26
              Case 18-23777-EPK         Doc 54     Filed 03/25/19     Page 7 of 26


“Petition Date” shall mean November 5, 2018 the date on which the Debtor filed its voluntary
Chapter 11 Petition with the Court.

“Plan” shall mean this Chapter 11 Plan of Reorganization in its present form or as may hereafter
be amended, modified or supplemented in accordance with the terms hereof or in accordance
with the Code.

“Priority Claim” shall mean any claim, other than administrative expense or a tax claim, to the
extent entitled to priority in payment under 11 U.S.C. §507(a).

“Priority Creditor” shall mean any creditor that is the holder of a priority claim.

“Priority Non-Tax Claim” shall mean any claim to the extent entitled to priority in payment
under 11 U.S.C. §§ 507(a)(3), (4), (5), (6), or (7).

“Priority Tax Claim” shall mean any claim to the extent entitled to priority in payment under
11 U.S.C. § 507(a)(8).

“Pro Rata” shall mean proportionately, so that the ratio of the amount of consideration
distributed to an account of a particular Allowed Claim or Equity Interest to the Allowed
Amount of such Claim or Equity Interest is the same as the ratio of the amount of consideration
distributed on account of all Allowed Claims or Allowed Equity Interests of the Class in which
the particular Claim or Equity Interest is included to the amount of all Allowed Claims or Equity
Interests of that Class, unless otherwise defined in the Plan. Whenever a Disputed Unsecured
Claim or Disputed Equity Interest has not been finally resolved, an appropriate reserve for
payment of such Disputed Unsecured Claim or Disputed Equity Interest shall be established so
that there will be sufficient consideration available to make a Pro Rata distribution to the holder
of such Disputed Unsecured Claim or Disputed Equity Interest upon final resolution of the
dispute.

“Professional Person” mean attorneys, accountants, appraisers or other professionals within the
meaning of Section 327 of the Bankruptcy Code, employed with the approval of the Bankruptcy
Court.

“Reorganized Debtor” means Jorge A. Alvarez, DDS, P.A.

“Rules” shall mean the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules
as adopted by the Court.

“Secured Claim” means any Claim that is secured pursuant to Section 506 of the Bankruptcy
Code.

“Secured Creditor” means any Creditor that holds a Secured Claim.

“Tax Creditor” means any creditor that holds a tax claim.

“Unimpaired Claim” shall mean any class of creditors whose claim are not impaired under the
Plan in accordance with 11 U.S.C. §1124.


                                           Page 7 of 26
              Case 18-23777-EPK         Doc 54    Filed 03/25/19     Page 8 of 26


“Unsecured Claim” shall mean all claims other than administrative expense claims, secured
claims, priority claims, and tax claims.

“Unsecured Creditor” means any creditor that is the holder of an unsecured claim.

                                         ARTICLE II
                            Treatment of Claims and Equity Interests

        The treatment of and consideration to be received by holders of Allowed Claims or
Allowed Interests pursuant to this Article and the Plan shall be in full satisfaction, settlement,
release, extinguishment, and discharge of their respective Claims against or interests in the
Debtor and the estate, except as otherwise provided in the Plan or the Confirmation Order. The
holders of liens satisfied, discharged, and released under the Plan shall execute any and all
documentation reasonably requested by the Debtor or the reorganized Debtor evidencing the
satisfaction, discharge and release of such liens.

A. Unclassified Claims

   1. Allowed Administrative Claims

        Each holder of an Allowed Administrative Claim shall receive, in full satisfaction,
settlement, release and discharge of such Allowed Administrative Claim, either (A) an amount
equal to the unpaid amount of such Allowed Administrative Claim in cash commencing on the
later of (i) the Effective Date, (ii) the date that such Claim becomes an Allowed Administrative
Claim by a Final Order, or (iii) a date agreed to by the Claimholder and the Debtor; or (B) such
other treatment (i) as may be agreed upon in writing by the Claimholder and the Debtor, or (ii) as
the Bankruptcy Court has ordered or may order. Notwithstanding the foregoing, Allowed
Administrative Claims representing (a) liabilities, accounts payable or other Claims or
obligations incurred in the ordinary course of business of the Debtor consistent with past
practices subsequent to the Petition Date, shall be paid or performed by the Debtor in accordance
with the terms and conditions of the particular transactions relating to such liabilities and any
agreements or contracts relating thereto; provided, notwithstanding any contract provision,
applicable law or otherwise, that entitles a holder of an Allowed Administrative Claim to post-
petition interest, no holder of an Allowed Administrative Claim shall receive post-petition
interest, on account of such Claim.

        Compensation of professionals and reimbursement of expenses incurred by professionals
are Administrative Claims pursuant to sections 503(b)(2), 503(b)(3), 503(b)(4) and 503(b)(5) of
the Code (the “Professional Fees and Expenses Claims”). All payments to Professionals for
Professional Fees and Expenses Claims will be made in accordance with the procedures
established by the Code, the Rules and the Court relating to the payment of interim and final
compensation for services rendered and reimbursement of expenses. The Court will review and
determine all applications for compensation for services rendered and reimbursement of
expenses.

        All entities seeking an award by the Court of Professional Fees and Expenses shall file
their respective final applications for allowance of compensation for services rendered and
reimbursement of expenses incurred through the Effective Date pursuant to section 330 if the


                                          Page 8 of 26
               Case 18-23777-EPK           Doc 54        Filed 03/25/19      Page 9 of 26


Code and Rule 2016 by the date that is ten (10) days after the Effective Date or such other date
as may be fixed by the Court.

    2. Priority Tax Claims

        Each holder of an Allowed Priority Tax Claim shall receive, at the sole discretion of the
Debtor, and in full satisfaction, settlement, release, and discharge of and in exchange for such
Allowed Priority Tax Claim, (A) an amount equal to the unpaid amount of such Allowed Priority
Tax Claim in cash commencing on the later of (i) the Effective Date, (ii) the date that such Claim
becomes an Allowed Priority Tax Claim by a Final Order, or (iii) a date agreed to by the
Claimholder and the Debtor; (B) as provided in section 1129(a)(9)(C) of the Bankruptcy Code,
cash payments made in equal monthly installments beginning on the Effective Date, with the
final installment payable not later than the sixtieth (60th) month following the Petition Date,
together with interest (payable in arrears) on the unpaid portion thereof at 18% from the
Effective Date through the date of payment thereof; or (C) such other treatment as to which the
Debtor and such Claimholder shall have agreed in writing or the Bankruptcy Court has ordered
or may order; provided, however, that the Debtor reserves the right to pay any Allowed Priority
Tax Claim, or any remaining balance of any Allowed Priority Tax Claim, in full at any time on
or after the Effective Date without premium or penalty; and, provided further, that no holder of
an Allowed Priority Tax Claim shall be entitled to any payments on account of any pre-Effective
Date interest accrued on or penalty arising before or after the Petition Date with respect to or in
connection with such Allowed Priority Tax Claim.

    3. U.S. Trustee Fees

        All fees required to be paid by 28 U.S.C. §1930(a)(6) (“U.S. Trustee Fees”) will accrue
and are required to be timely paid until the case is closed, dismissed, or converted to another
chapter of the Code. Specifically, the Debtor is obligated to pay the U.S. Trustee the appropriate
sum required pursuant to 28 U.S.C. §1930(a)(6), through the date of confirmation of this Plan,
within fourteen (14) business days of the entry of an order confirming this Plan. Furthermore,
the Reorganized Debtor is obligated to file with the Court post-confirmation Quarterly
Operating Reports and pay the U.S. Trustee the appropriate sum required pursuant to 28 U.S.C.
§1930(a)(6) for post-confirmation periods within the time period set forth in 28 U.S.C.
§1930(a)(6), based upon all post-confirmation disbursements, until the earlier of the closing of
this case by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry of an
Order by the Bankruptcy Court dismissing this case or converting this case to another Chapter
under the U.S. Bankruptcy Code.

       The following chart lists the Debtor’s estimated Administrative expenses and their
proposed treatment under the Plan:

             TYPE                     ESTIMATED                      PROPOSED TREATMENT
                                     AMOUNT OWED
Expenses Arising in the Ordinary       $0.00 (Paid in     Paid in full on the Effective Date of the Plan, or
Course of Business After the         Regular Course of    according to terms of obligation, if later. The Debtor
Petition Date                            Business)        has been paying post-petition expenses in the normal
                                                          course, and does not believe that any amounts are
                                                          due and owing.
The Value of Goods Received in the         $0.00
Ordinary Course of Business Within                                                N/A
20 Days Before the Petition Date
                                              Page 9 of 26
                Case 18-23777-EPK        Doc 54        Filed 03/25/19       Page 10 of 26


                                                         Paid in full on the Effective Date of the Plan, or
 Professional Fees, as approved by                       according to a separate agreement, or according to
 the Court                           Est. $20,000.00     Court order if such fees have not been approved by
                                                         the Court on the Effective Date of the Plan.
 Clerk’s Office Fees                      $0.00                                    N/A
 Other Administrative Expenses            $0.00                                    N/A
 Office of the U.S. Trustee Fees      Est. $650.00       Paid in full on the Effective Date of the Plan.
 TOTAL                               Est. $20,650.00


 B. Classes of Secured Claims

          Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy
 estate (or that are subject to set off) to the extent allowed as secured claims under 11 U.S.C. §
 506. If the value of the collateral or setoffs securing the creditor’s claim is less than the amount
 of the creditor’s allowed claim, the deficiency will be classified as a general unsecured claim.

    The following chart lists all classes containing Debtor’s secured prepetition claims and their
 proposed treatment under the Plan:

Class 1 – Secured Claim of Stearns      Impaired          Class 1 consists of secured creditor Stearns Bank. On
Bank (POC-3)                                              June 30, 2017, the Debtor entered into an agreement
                                                          with Stearns for the purchase and financing over time of
Claim Amt: $61,193.96                                     Vatec 13 D Smart Software. Stearns filed a UCC-1 to
Secured Claim: $47,425.00                                 secure its interest in the software. At the time of filing,
                                                          Stearns had a total claim of $61,193.96. Of that amount,
30 Payment of $1,560.16                                   $47,425.00 was secured and $13,768.96 was unsecured
                                                          (POC-3). During the administration of the Estate, the
                                                          Debtor has continued to pay as Adequate Protection, the
                                                          contract payment of $1560.16 (Order at DE 42). The
                                                          Proof of claim filed by Stearns Bank was bifurcated into
                                                          a secured ($47,425.00) and unsecured claim
                                                          ($13,768.00). Debtor’s Plan proposes to continue the
                                                          $1,560.16 payments until the secured claim is paid in
                                                          full. The unsecured portion of the claim is included in
                                                          the general unsecured class (Class 4). This Class 1 is
                                                          impaired and entitled to vote.




                                            Page 10 of 26
               Case 18-23777-EPK            Doc 54      Filed 03/25/19        Page 11 of 26


 Class 2 – Secured Claim of SMS            Impaired         Class 2 consists of claim of Secured Creditor SMS
 Financial XXVII, LLC(“SMS”) in                             Financial XXVII, LLC(“SMS”). On December 7, 2017
 the amount of $36,605.00                                   Debtor entered into a Fifth Forbearance and Note
                                                            Amendment         Agreement     (the    “Forebearance
 Total claim $174,928.78                                    Agreement”) with SMS, filing a UCC Financing
                                                            Statement previously on June 2016. The Forebearance
 Payment $1,000.00 per month for                            Agreement was for the repayment of $189,430.57.
 36 months                                                  SMS did not file a Proof of Claim. However, Debtor
                                                            scheduled the debt owed at $174,928.78. Pursuant to a
 The balance of $138,372.00 is                              Motion For the Use Of Cash Collateral, the value of
 classified as a general unsecured                          Debtor’s valuation of its assets as set forth in its
 claim in class 4.                                          schedules, the resulting Agreed Order (DE 42), and the
                                                            scope of SMS’s security interest, SMS’s secured claim
                                                            was set at $36,605.00 in this Plan. SMS is currently
                                                            receiving adequate protection payments in the amount
                                                            of $500.00. The Debtor’s Plan proposes to pay back the
                                                            secured claim over 36 months the amount of $ 1,000.00
                                                            per month. This class is impaired and entitled to vote.
                                                            The remainder due of $138,372.00 is included in Class
                                                            4 as a general unsecured claim.



C. Classes of Priority Unsecured Claims

        Certain priority claims that are referred to in 11 U.S.C. §§507(a)(1), (4), (5), (6) and (7)
are required to be placed in classes. The Code requires that each holder of such a claim receive
cash on the Effective Date of the Plan equal to the Allowed amount of such claim. However, a
class of holders of such claims may vote to accept different treatment.

        The following chart lists all classes containing Debtor’s priority unsecured claims and
their proposed treatment under the Plan:

                Class                   Impairment                             Treatment
Class 3 Priority Claim of IRS           Unimpaired    Class 3 consists of all Allowed Priority Claims against the
$108.82 (POC 1-2)                                     Debtor. The IRS has filed a claim against the Debtor for
                                                      $108.82(POC1-2). The Debtor’s Plan proposes to pay the
                                                      IRS claim in full on the Plan effective date. This class is
                                                      unimpaired and not entitled to vote.

D. General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under 11 U.S.C. § 507(a). The following chart identifies the Plan’s proposed treatments
of Class 3, which contain general unsecured claims against the Debtor.

                Class                    Impairment                           Treatment
Class 4 – General Unsecured Class         Impaired    Class 4 consists of all Allowed Unsecured Claims against
                                                      the Debtor.      The class has five claims totaling
Total Allowed Claims Amount:                          $172,515.00. Of that sum $138,372.00 represents the
$172,515.00                                           unsecured portion of SMS’s claim and $13,768.00
                                                      represents the unsecured portion of the Stearns claim
Plan Payment Term: 60 months                          (POC-3). The remaining members of the class total
                                                      $20,425.57. The Debtor’s Plan proposes to pay the
 Plan Payments: $4,500.00 per quarter                 unsecured creditors 52.15% of their claims over 5 years
for 20 quarters                                       through 20 quarterly payments of $4,500.00 each. This
                                               Page 11 of 26
                   Case 18-23777-EPK               Doc 54        Filed 03/25/19         Page 12 of 26


                                                                class is impaired and entitled to vote.
Percentage of Distribution: 52.15%



        The aggregate amount of claims included in Class 4 is $172,515.00. Based upon the total
quarterly distribution (over 20 quarters, or 5 years) of $4,500.00 the distribution of $90,000.00
equals 52.15%. This distribution is higher than what allowed general unsecured claimants would
receive in a hypothetical Chapter 7, in which case the Debtor estimates that such claimants
would receive a distribution of 0.00%.

         Summary of General Unsecured Claims

                                                                                     Quarterly
                                                             Payment     Payment                   Total Plan     Amount
      Creditor Name         Creditor Mailing Address                                 Payment
                                                            Frequency    Duration                   Payment       Claimed
                                                                                      Amount


                                 500 13th Street
      Stearns Bank                                          Quarterly     5 Years       $359.01     $7,180.01     $13,768.00
                             Albany, MN 56307-6401


    SMS Financial                6829 N 12th St
                                                            Quarterly     5 Years      $3,608.05   $72,161.00    $138,372.00
     XXVII, LLC              Phoenix, AZ 85014-1109

                                  PO Box 60599
       Capital One         City of Industry, CA 91716-      Quarterly     5 Years       $167.02     $3,340.21      $6,405.00
                                       0599

                                 85 Ben Fairless Dr
         Hoissen                                            Quarterly     5 Years       $252.06     $5,041.16      $9,666.66
                           Fairless Hills, PA 19030-5012

                             Attn: Capital Servicing
  Square Capital Program       29053 Network Pl             Quarterly     5 Years       $113.53     $2,270.56      $4,353.91
                             Chicago, IL 60673-1290


         TOTAL                                                                                     $90,000.00    $172,565.57




    Special Unsecured Creditors

 Class                                        Impairment                  Treatment
 Class 5 - Claims of “Hard Money-              Impaired         Class 5 – Special Unsecured Creditors consists of the
 Lenders” totaling $274,650.14                                  eight (8) “hard money lenders”, none of whom have filed
                                                                an allowed claim. The total amount owed to these
 Number of payments: 60 monthly                                 creditors is approximately $274,650.14, as follows:

 Percentage of distribution: 13.37%                                      Arcarius LLC                           $76,316.80
                                                                         EIN Cap, Inc.                          $38,315.73
 Debtor will waive its right to bring                                    Forward Financing LLC                  $40,630.39
 these    preference    actions    as                                    Fundbox                                $16,910.76
 additional consideration for the                                        Hamilton Advance                       $23,840.00
 compromise of the outstanding                                           Kabbage, Inc.                          $30,641.62
 loan for each of the hard money                                         Yellowstone Capital, LLC               $28,205.00
 lenders for the amounts being paid                                      Kings Cash Group, LLC                  $19,790.46
 hereunder.
                                                               The principal of the Debtor has personally guaranteed all
 During the payments being made                                of these loans. The plan proposes for Dr. Alvarez,
 hereunder to the members of this                              personally to pay each member of this class 13.37% of
 class, an injunction against                                  their claim over 5 years through 60 monthly payments
                                                         Page 12 of 26
             Case 18-23777-EPK                Doc 54         Filed 03/25/19         Page 13 of 26


prosecution of any claim or suit                            of $611.32 each to be divided pro rata among the
against the Debtor’s president                              creditors. The total of the payments ($36,680.00) plus
related to this bankruptcy shall                            the Debtor’s waiver of its right to pursue preference
exist as set forth below.                                   actions (as set forth below) shall be accepted by the
                                                            special unsecured creditors in full settlement of the
                                                            outstanding loan balance for each lender.

                                                             As set forth on the Statement of Financial Affairs, a total
                                                             of $170,343.62 that was paid out by the Debtor during
                                                             the ninety (90) day period before the filing of the
                                                             Petition, as follows:

                                                                     Arcarius              $39,683.20
                                                                     Forward Financing     $34,274.02
                                                                     EIN Cap.              $21,134.27
                                                                     Fundbox               $21,353.45
                                                                     Hamilton Advance       $0
                                                                     Kabbage               $10,384.68
                                                                     Yellowstone           $43,514.00
                                                                     King’s Cash Group,LLC $0

                                                           Debtor, upon advice of counsel, believes that Debtor has
                                                           possible preference actions against each of the lenders
                                                           that are members of this class for the return of the monies
                                                           paid by the Debtor during the ninety (90) period prior to
                                                           the filing of the Petition.

                                                             Debtor will waive its right to bring these preference
                                                            actions as additional consideration for the
                                                            compromise of the outstanding loan for each of the
                                                            hard money lenders. During the payments being made
                                                            hereunder to the members of this class, an injunction
                                                            against prosecution of any claim or suit against the
                                                            Debtor’s president related to this bankruptcy shall
                                                            exist as set forth below.



                                                                                Monthly
Hard Money Lender                                       Payment     Payment                  Total Plan
                       Creditor Mailing Address                                 Payment                     Amount Due
Repayment at 13.37%                                    Frequency    Duration                  Payment
                                                                                Amount


                      2125 Center Ave Fort Lee, NJ
   Arcarius LLC               07024-5859
                                                        Monthly    60 Months      $170.06     $10,203.56      $76,316.80


                      160 Pearl St Fl 5 New York,
   EIN Cap, Inc.           NY 10005-1631
                                                        Monthly    60 Months        $85.39     $5,122.81      $38,315.73


Forward Financing       100 Summer St Ste 1175
                        Boston, MA 02110-2106
                                                        Monthly    60 Months        $90.54     $5,432.29      $40,630.39
      LLC

                      300 Montgomery St Ste 900
     Fundbox           San Francisco, CA 94104-         Monthly    60 Months        $37.69     $2,260.97      $16,910.76
                                 1921

                       30 Broad St New York, NY
Hamilton Advance              10004-2304
                                                        Monthly    60 Months        $53.13     $3,187.41      $23,840.00

                        925B Peachtree St NE Ste
   Kabbage, Inc.      1688 Atlanta, GA 30309-4498
                                                        Monthly    60 Months        $68.28     $4,096.79      $30,641.62


                                                     Page 13 of 26
                 Case 18-23777-EPK            Doc 54         Filed 03/25/19   Page 14 of 26


 King’s Cash Group,    30 Broad St Fl 12 New York,
                             NY 10004-2304
                                                        Monthly   60 Months   $44.10     $2,645.99    $19,790.46
        LLC
                                                                                                      $28,205.00
                       30 Broad St Fl 14 New York,
    Yellowstone              NY 10004-2906
                                                        Monthly   60 Months   $62.86     $3,771.01



         TOTAL                                                                         $36,680.00    $274,650.14



       In summary, the Plan provides for an injunction against the prosecution of any claim
or suit against the Debtor’s president, related to the Debtor’s bankruptcy, as long as the
reorganized Debtor is not in breach of the Plan. Specifically:

EXCEPT AS EXPRESSLY PROVIDED HEREIN, OR TO OTHERWISE ENFORCE
THE TERMS OF THE PLAN, AS OF THE CONFIRMATION DATE ALL PERSONS
LISTED ON DEBTOR'S SCHEDULE H, WHO HAVE HELD, CURRENTLY HOLD,
OR MAY HOLD A CLAIM, OTHER DEBT OR LIABILITY, AN INTEREST OR
OTHER RIGHT OF AN EQUITY SECURITY THAT IS IMPAIRED OR TERMINATED
PURSUANT TO THE TERMS OF THE PLAN, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ARE ENJOINED FROM TAKING ANY OF
THE FOLLOWING ACTIONS FOR SO LONG AS THE REORGANIZED DEBTOR IS
NOT IN DEFAULT OF ANY OBLIGATION UNDER THE PLAN OR ANY
AGREEMENTS CONTEMPLATED BY THE PLAN, ON ACCOUNT OF ANY SUCH
IMPAIRED OR TERMINATED CLAIMS, DEBTS OR LIABILITIES,INTERESTS OR
RIGHTS:

   (I)      COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR
            PROCEEDING AGAINST DR. JORGE A. ALVAREZ OR HIS PROPERTY
            INTERESTS, OTHER THAN TO ENFORCE ANY RIGHT PURSUANT TO
            THE PLAN;

   (II)     ENFORCING, ATTACHING, COLLECTING OR RECOVERING IN ANY
            MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST
            DR. JORGE A. ALVAREZ OR HIS PROPERTY INTERESTS, OTHER THAN
            AS PERMITTED PURSUANT TO (I) ABOVE;

   (III)    CREATING, PERFECTING, OR ENFORCING ANY LIEN OR
            ENCUMBRANCE AGAINST DR. JORGE A. ALVAREZ OR HIS PROPERTY
            INTERESTS;

   (IV)     ASSERTING A SETOFF, RIGHT OF SUBROGATION OR RECOUPMENT
            OF ANY KIND AGAINST ANY DEBT, LIABILITY, OR OBLIGATION DUE
            TO DR. JORGE A. ALVAREZ ;AND

   (V)      COMMENCING OR CONTINUING ANY ACTION AGAINST MR. DR.
            JORGE A. ALVAREZ, IN ANY MANNER, IN ANY PLACE THAT DOES
            NOT COMPLY WITH, OR IS INCONSISTENT WITH THE PROVISIONS
            OF THE PLAN.


                                                     Page 14 of 26
               Case 18-23777-EPK          Doc 54   Filed 03/25/19         Page 15 of 26


FROM AND AFTER THE CONFIRMATION DATE, THE INJUNCTIONS DESCRIBED
IN HEREIN SHALL BECOME EFFECTIVE, AND ALL HOLDERS OF CLAIMS AND
INTERESTS SHALL BE ENJOINED FROM COMMENCING OR CONTINUING ANY
OF THE ACTIONS DETAILED HEREIN FOR SO LONG AS THE REORGANIZED
DEBTOR AND DR. JORGE A. ALVAREZ REMAIN IN COMPLIANCE WITH THE
PLAN AND ANY AGREEMENTS CONTEMPLATED BY THE PLAN, AND EXCEPT
AS SPECIFICALLY PROVIDED FOR IN THE PLAN.


 E. Classes of Equity Interest Holders

         This Class is impaired. Equity interest holders are parties who hold an ownership interest
(i.e., equity interest) in the Debtor. In a corporation, entities holding preferred or common stock
are equity interest holders. In a partnership, equity interest holders include both general and
limited partners. In a limited liability company (“LLC”), the equity interest holders are the
members. Finally, with respect to an individual who is a debtor, the Debtor is the equity interest
holder.

               Class                  Impairment                           Treatment
Class 6 – Allowed Equity Interests    Unimpaired   Class 6 - Equity Interests. Equity Interests consist of any
                                                   share of preferred, common stock or other instrument
Equity Interest Holders:                           evidencing an ownership interest in the Debtor, whether
Jorge A. Alvarez - 100% (No insider                or not transferable, and any option, warrant or right,
claims)                                            contractual or otherwise, to acquire any such interest.

                                                   President/Equity holder Dr. Alvarez has agreed to
                                                   personally make payments to the special unsecured
                                                   creditor pursuant to this plan (Class 5) to provide new
                                                   value and in exchange for the re-vesting of the shares of
                                                   the company so that Dr. Alvarez will retain his 100%
                                                   pre-petition equity interest in the Debtor post-petition



                                            ARTICLE III

A. Designation of Impaired and not Impaired Classes

        Classes 1, 2, 4 and 5 are impaired and are entitled to vote.

        Class 3 is unimpaired and may not vote on the Plan.

B. Voting of Claims and Equity Interests

         The Bankruptcy Code entitles only holders of impaired claims or equity interests who
receive some distribution under a proposed plan to vote to accept or reject that plan. Holders of
claims or equity interests that are unimpaired under a proposed plan are conclusively presumed
to have accepted that plan and are not entitled to vote on it. Holders of classes of claims or equity
interests that will receive no distributions under a proposed plan are conclusively presumed to
reject that plan and, therefore, also not entitled to vote on it. 11 U.S.C. § 1126(f)-(g).

                                            ARTICLE IV
                                            Page 15 of 26
              Case 18-23777-EPK          Doc 54     Filed 03/25/19      Page 16 of 26


                          Provisions Covering Distribution, General Provisions

        The rights afforded in this Plan and the payments and distributions to be made hereunder
shall be in exchange, satisfaction, discharge, and release of all existing claims of any kind, nature
or description whatsoever against Debtor or any of its assets or properties; and, except as
otherwise provided herein, upon the Effective Date, all existing claims against the Debtor shall
be, and be deemed to be, exchanged, satisfied, discharged, and released in full; and all holders of
claims shall be precluded from asserting against the Debtor or its assets or properties or
successors in interest, any other or further claim based upon any act or omission, transaction or
other activity of any kind or nature that occurred prior to the Effective Date.

        The distributions that are made to the various classes of creditors hereunder shall not be
subject to levy, garnishment, attachment, or like legal process by any creditor of a senior class by
reason of claimed contractual subordination rights, so that each creditor will have, receive, and
retain the sole and exclusive benefit of the distributions set forth in this Plan.

        Except as otherwise provided by this Plan, upon the consummation date, title to all assets
and properties dealt with by this Plan shall vest in the Debtor or its successor in interest, free and
clear of all claims and the Confirmation Order shall be a discharge of Debtor’s liabilities, except
as provided for herein.

       Debtor is authorized to make all cash payments directly or through one or more
disbursing agents who shall serve without further fee.

       Except as provided herein and subject to confirmation of the Debtor’s Plan of
Reorganization, Debtor reserves the right to pursue any action against third parties, including but
not limited to causes of action against creditors of the estate in state court, U.S. District Court, or
appellate court against third parties, including causes related to the claims against this estate and
any vendor actions that may later arise.

       Creditors may amend their proofs of claims prior to the Confirmation of Debtor’s Plan
and the actual aggregate amount of Allowed Claims may differ significantly from the amounts
used for the purposes of Debtor’s estimates. As a result, Debtor reserves for itself the right to
object to all objectionable proofs of claims. . The Debtor has been reviewing and analyzing
Claims on an ongoing basis and has not identified any objectionable claims.

A. Method of Distribution Pursuant to the Plan

        (a) Subject to Rule 9010, and except as otherwise provided herein, all distributions under
the Plan shall be made by the Reorganized Debtor to the holder of each Allowed Claim at the
address of such holder as listed on the Schedules and/or Proof of Claim as of the distribution
record date unless the Debtor or Reorganized Debtor has been notified in writing of a change of
address, including by the filing of a proof of Claim by such holder that provides an address
different from the address reflected on the Schedules.

      (b) Any payment of Cash made by the Reorganized Debtor pursuant to the Plan shall be
made by check drawn on a domestic bank or by wire transfer.



                                            Page 16 of 26
             Case 18-23777-EPK          Doc 54     Filed 03/25/19     Page 17 of 26


       (c) Any payment or distribution required to be made under the Plan on a day other than a
Business Day shall be made on the next succeeding Business Day.

        (d) Any distributions of Cash or other property pursuant to the Plan that is unclaimed for
a period of six (6) months after the distribution date shall constitute Unclaimed Funds and any
entitlement of any holder of any Claim to such distributions shall be extinguished and forever
barred.

        (e) Unless otherwise provided herein, all initial distributions and deliveries to be made on
the Effective Date shall be made on the initial distribution date. Subsequent distributions shall be
made in accordance with the terms set forth in the Plan.

        (f) At the close of business on the distribution record date, the claims register shall be
closed, and there shall be no further changes in the record holders of any Claims. The Debtor
shall have no obligation to recognize any transfer of any Claims occurring after the distribution
record date; provided, however, that the foregoing will not be deemed to prohibit the sale or
transfer of any Claim subsequent to the distribution record date and prior to the Effective Date.
The Debtor shall instead be entitled to recognize and deal for all purposes under the Plan with
only those record holders as of the close of business on the distribution record date.

B. Disputed Claims

        Notwithstanding any other provision of the Plan, if any portion of a Claim is disputed, the
full amount of such Claim shall be treated as a Disputed Claim for purposes of this Plan, and no
payment or Distribution provided under the Plan shall be made on account of such Claim unless
and until such Disputed Claim becomes an Allowed Claim or Allowed Equity Interest (in whole
or in Part). Debtor has indicated four disputed claims on its Schedules filed at (DE 1).

C. Disallowed Claims

        All Claims held by Persons against whom the Debtor or Reorganized Debtor has
commenced an Action under sections 542, 543, 544, 545, 547, 548, 549, and/or 550 of the Code,
shall be deemed “disallowed” Claims pursuant to section 502(d) of the Code and holders of such
Claims shall not be entitled to vote to accept or reject the Plan. Claims that are deemed
disallowed shall continue to be disallowed for all purposes until the avoidance action against
such party has been settled or resolved by Final Order and any sums due to the Estate from such
party have been paid.

D. Disbursing Agent

        The Reorganized Debtor, or such Person(s) as the Reorganized Debtor may designate
with approval of the Court, will act as Disbursing Agent under the Plan with respect to all
Distributions to holders of Claims and Equity Interests, and will make all distributions required
to be distributed under the applicable provisions of the Plan.

E. No Recourse

       Notwithstanding that the Allowed Amount of any particular Disputed Claim is
reconsidered under the applicable provisions of the Code and Rules or is Allowed in an amount
                                          Page 17 of 26
             Case 18-23777-EPK          Doc 54     Filed 03/25/19     Page 18 of 26


for which after application of the payment priorities established by the Plan there is insufficient
value to provide a recovery equal to that received by other holders of Allowed Claims in the
respective Class, no Claim holder shall have recourse against the Disbursing Agent, the Debtor,
the Reorganized Debtor, the Equity Security Interests or any of its current managers, officers,
directors, employees, counsel, advisor, respective professionals, consultants, or Affiliates or their
respective successors or assigns, or any of their respective property. However, nothing in the
Plan shall modify any right of a holder of a Claim under section 502(j) of the Code. THE
ESTIMATION OF CLAIMS AND ESTABLISHMENT OF RESERVES UNDER THE
PLAN MAY LIMIT THE DISTRIBUTION TO BE MADE ON INDIVIDUAL DISPUTED
CLAIMS, REGARDLESS OF THE AMOUNT FINALLY ALLOWED ON ACCOUNT
OF SUCH DISPUTED CLAIMS.

F. Amendments to Claims

       A Claim may be amended prior to the Confirmation Date only as agreed upon by the
Debtor and the holder of such Claim, or as otherwise permitted by the Court, the Rules or
applicable law. After the Confirmation Date, a Claim may not be amended without the
authorization of the Court. Any amendment to a Claim filed after the Confirmation Date shall be
deemed disallowed in full and expunged without any action by the Debtor, the Reorganized
Debtor or the Estate, unless the Claim holder has obtained prior Court authorization for the filing
of such amendment.

G. Post-petition Interest on Claims

       Unless expressly provided in the Plan, the Confirmation Order, or any contract,
instrument, release, settlement, or other agreement entered into in connection with the Plan or
required by applicable law, post-petition interest shall not accrue on or after the Petition Date on
account of any Claim.



H. Unclaimed Distributions

        Upon return of any plan distribution, Debtor shall issue letter correspondence to the last
known address indicated on Debtor’s schedules or applicable proof of claim. Debtor’s
correspondence shall include a check for the applicable Plan Payment and provide all necessary
case information to enable Creditor’s determination of the applicability of Debtor’s plan
payment. Any payments made pursuant to Plan that are unclaimed for a period of six (6) months
shall be forfeited by the holder and will be re-deposited in the Disbursing Agent's account in
accordance with 11 U.S.C. § 347(b).

                                         ARTICLE V
             Assumption or Rejection of Executory Contracts and Unexpired Leases

       The Bankruptcy Code gives the Debtor the power, subject to the approval of the
Bankruptcy Court, to assume or reject executory contracts and unexpired leases. Rejection or
assumption may be effected pursuant to a plan of reorganization.
  Party to Executory Contract or               Description                  Payment(s)
         Unexpired Lease
                                           Page 18 of 26
             Case 18-23777-EPK         Doc 54     Filed 03/25/19     Page 19 of 26


 PSM Andros Isle LLC                   Premises at 8993 Okeechobee $2318.40-current
                                       Blvd. Ste 102, west Palm Beach
                                       Fl 3341


       Pursuant to sections 365(a) and 1123(b)(2) of the Code, all Executory Contracts and
unexpired leases between the Debtor and any Person, as set forth in the table below, shall be
deemed assumed by the Reorganized Debtor as of the Effective Date, except for any Executory
Contract or unexpired lease (i) which previously has been assumed or rejected pursuant to an
order of the Court entered prior to the Effective Date or (ii) as to which a motion for approval of
the assumption or rejection of such Executory Contract or unexpired lease has been filed and
served prior to the Effective Date.

     TO THE EXTENT THERE ARE ANY EXECUTORY CONTRACTS OR LEASES
REJECTED BY THE DEBTOR, ANY PROOF OF CLAIM FOR DAMAGES ARISING
FROM THE REJECTION OF AN EXECUTORY CONTRACT OR LEASE MUST BE
FILED WITH THE COURT WITHIN THIRTY DAYS AFTER THE ENTRY OF THE
ORDER CONFIRMING THE PLAN.

                                        ARTICLE VI
                    Provisions for Execution and Implementation of the Plan

A. General

       Upon confirmation of the Plan, and in accordance with the Confirmation Order, the
Debtor or Reorganized Debtor, as the case may be, will be authorized to take all necessary steps,
and perform all necessary acts, to consummate the terms and conditions of the Plan. In addition
to the provisions set forth elsewhere in the Plan, the following shall constitute the means for
implementation of the Plan.

B. Funding
     Funds to be used to make payments under the Plan will be paid by the Debtor from its normal
practice of dentistry and as to the Special Unsecured Creditors, the president of the Debtor, Dr
Alvarez shall make the 60 monthly payments of $611.32, each payment to provide new value
and in exchange for the re-vesting of the shares of the company so that Dr. Alvarez will retain
his 100% pre-petition equity interest in the Debtor post-petition. To the extent that the Debtor
wishes to prepay any amounts due under the Plan from exempt assets or other third party
sources, the Debtor reserves the right to do so without penalty and to seek the entry of a final
decree closing this case.
     In order to assist in funding the Debtor’s business operations under the Plan, the Debtor may
retain any cash on hand, funds in its bank accounts, and amounts received from accounts
receivable to pay accounts payable. Accordingly, Debtor asserts that it is able to perform all of
its obligations under the Plan, and as such, the Plan satisfies § 1129(a)(11) of the Code.

YEARLY PLAN PAYMENTS

                      Year 1          Year 2         Year 3         Year 4     year 5        totals
   1. Stearns         18,720          18,720         9,985          0           0          47,425
   2. SMS             12,000          12,000         12,605         0           0           36,605
                                          Page 19 of 26
             Case 18-23777-EPK         Doc 54     Filed 03/25/19    Page 20 of 26


   4 GUNS     18,000                 18,000         18,000         18,000     18,000      90,000
   5 SUNS      7,335                  7,335           7,335          7,335     7,340      36,680
     VHLG FEE 12,000                  8,000         0              0               0      20,000
              68,055                 64,055         47,925         25,335     25,340     230,710


GUNS= General Unsecured Creditors
SUNS= Special Unsecured Creditors

C. Effectiveness of Securities, Instruments and Agreements

        On the Effective Date, all documents and agreements entered into or documents issued
pursuant to the Plan and/or any agreement entered into or instrument or document issued in
connection with any of the foregoing, as applicable, shall become effective and binding upon the
parties thereto in accordance with their respective terms and conditions and shall be deemed to
become effective simultaneously.

D. Approval of Agreements

        Entry of the Confirmation Order shall constitute approval of the Plan documents and all
such transactions, subject to the occurrence of the Effective Date.

E. No Change of Control

       Any acceleration, vesting or similar change of control rights of any Person or Entity in an
arrangement with the Debtor that could otherwise be triggered by the entry of the Confirmation
Order or the consummation of the Plan or any of the transactions contemplated thereby shall be
deemed to be waived and of no force or effect.

F. Administration After the Effective Date

       After the Effective Date, the Reorganized Debtor may operate its business, and may use,
acquire, and dispose of its property, free of any restrictions of the Code and Rules.

G. Term of Bankruptcy Injunction or Stays

        All injunctions or stays provided for in the Case under sections 105 or 362 of the Code,
or otherwise, and in existence on the Confirmation Date, shall remain in full force and effect
until the Effective Date.

H. Revesting of Assets

       Except as otherwise provided in the Plan, pursuant to § 1141 of the Code, the property of
the Estate of the Debtor, shall revest in the Reorganized Debtor on the Effective Date, free and
clear of all Liens, Claims and interests of holders of Claims and Equity Interests, except as
otherwise provided in the Plan or the Confirmation Order.




                                          Page 20 of 26
             Case 18-23777-EPK          Doc 54     Filed 03/25/19     Page 21 of 26


I. Injunction Related to Confirmation

        Upon the Effective Date of the Plan, all Persons who have been, are or may be holders of
Claims (including Late Filed Claims) against the Debtor, shall be enjoined from taking any
actions against or affecting the Debtor, or the Reorganized Debtor, on account of such Claims or
Equity Security Interest (other than actions brought to enforce any rights or obligations under the
Plan), including without limitation:

        1.       Against the filing, commencing, conducting or continuing in any manner, directly
or indirectly, any suit, action or other proceeding (including, without limitation, any proceeding
in a judicial, arbitral, administrative or other forum) against or affecting the Debtor, with respect
to any property of any of the foregoing or any direct or indirect transferee of any property of, or
direct or indirect successor in interest to, any of the foregoing, or any property of any such
transferee or success except as specifically authorized in the Plan;

        2.      Enforcing, levying, attaching (including, without limitation, any prejudgment
attachment), collecting or otherwise recovering by any means or in any manner, whether directly
or indirectly, any judgment award, decree or other Order against the Debtor, with respect to any
property of any of the foregoing or any of the direct or indirect transferee of any property of, or
direct or indirect successor in interest to, any of the foregoing, or any property of any such
transferees or successor, except as specifically authorized in the Plan;

        3.      Creating, perfecting or otherwise enforcing in any manner, directly or indirectly,
any liens or encumbrances against the Debtor, with respect to any property of any of the
foregoing or any direct or indirect transferee of any property of, or direct or indirect successor in
interest to, any of the foregoing, or any property of any such transferee or successor except as
specifically authorized in the Plan;

        4.     Setting-off, seeking reimbursement or contribution from or subrogation against or
otherwise recouping in any manner, directly or indirectly, any amount against any liability owed
to the Debtor, or any direct or indirect transferee of any property of, or successor in interest to,
any of the foregoing except as specifically authorized in the Plan; or

        5.      Proceeding in any manner and any place with regard to liquidating any Claim in
any forum other than United States Bankruptcy Court for the Southern District of Florida or, if
that Court does not have jurisdiction thereon, in the United States District Court for the Southern
District of Florida or in such forum deemed appropriate by the Debtor.

J. Votes Solicited in Good Faith

        The Debtor has, and upon confirmation of the Plan shall be deemed to have, solicited
acceptances of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and on account of such solicitation will not, be liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan.

K. Legal Proceedings

   1. Potential Bankruptcy Causes of Action
                                           Page 21 of 26
              Case 18-23777-EPK          Doc 54     Filed 03/25/19      Page 22 of 26



        Except as otherwise provided expressly in Debtor’s Plan of Reorganization, including,
without limitation, subsection (b) below, or in any contract, instrument, release or other
agreement entered into in connection with the Plan or by Order of the Court, in accordance with
§ 1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may enforce any
claims, rights, and causes of action under §§ 544 through 550, inclusive, of the Bankruptcy Code
or any other applicable law. Debtor may pursue any such claims, rights and causes of action in
accordance with what it determines to be in its best interests. Debtor is not able to determine the
viability of the potential causes of action set forth above at the current time, nor has the Debtor
determined a cost benefit analysis of said actions. As a result, Debtor does not intend to pursue
preference, fraudulent conveyance, or other avoidance actions.

      2. Preservation of Claims and Causes of Action

    Debtor shall retain the right to prepare, file, pursue, prosecute, and settle the causes of action,
whether or not such causes of action have been asserted or commenced as of the Effective Date,
as a representative of the estate pursuant to 11 U.S.C. §1123(b)(3)(B).

    To the extent that certain causes of action are filed by the Debtor, and are not resolved prior
to the Effective Date, such causes of action will re-vest in the Debtor pursuant to the terms of the
Plan.

L. Notices

       Any notice described in or required by the terms of this Plan or the Code and Rules shall
be deemed to have been properly given when actually received or if mailed, five days after the
day of mailing, if such shall have been sent by certified mail, return receipt requested, and if sent
to:

The Reorganized Debtor addressed to:                   Jorge A. Alvarez, DDS, P.A.
                                                       8993 Okeechobee Blvd., Ste. 102
                                                       West Palm Beach, FL 33411

With copies to:                                        Van Horn Law Group, P.A.
                                                       330 N. Andrews Avenue, Suite 450
                                                       Fort Lauderdale, Florida 33301

and                                                    Office of the U.S. Trustee
                                                       51 SW First Avenue, Room 1204
                                                       Miami, FL 33130




                                            Page 22 of 26
             Case 18-23777-EPK          Doc 54     Filed 03/25/19     Page 23 of 26


                                        ARTICLE VII
                            Confirmation and Effectiveness of the Plan

A. Conditions Precedent to Confirmation

        The Plan shall not be confirmed by the Court unless and until the following conditions
shall have been satisfied or waived.

        (i) The Confirmation Order shall be in form and substance reasonably acceptable to the
Debtor and include, among other things, a finding of fact that the Debtor and the Reorganized
Debtor, acted in good faith within the meaning of and with respect to all of the actions described
in § 1125(e) of the Code and are, therefore, not liable for the violation of any applicable law, rule
or regulation governing such actions; and

       (ii) The Confirmation Order shall have been entered and shall be a Final Order (with no
modification or amendment thereof), and there shall be no stay or injunction that would prevent
the occurrence of the Effective Date;

       (iii) The statutory fees owing to the United States Trustee shall have been paid in full;
and

        (iv) All other actions, authorizations, filings consents and regulatory approvals required
(if any) shall have been obtained, effected or executed in a manner acceptable to the Debtor and
remain in full force and effect or, if waivable, waived by the Person or Persons entitled to the
benefit thereof.

B. Effect of Failure

         If each condition to the Effective Date specified in the Plan has not been satisfied or duly
waived within ninety (90) days after the Confirmation Date, then upon the filing of a motion by
the Debtor made before the time that all conditions have been satisfied or duly waived, the
Confirmation Order will be vacated by the Court; provided, however, that notwithstanding the
filing of such a motion, the Confirmation Order shall not be vacated if each of the conditions to
the Effective Date is either satisfied or duly waived before the Court enters an order granting the
relief requested in such motion. If the Confirmation Order is vacated, the Plan shall be deemed
null and void in all respects, including without limitation the discharge of Claims pursuant to
section 1141 of the Code and the assumptions or rejections of executory contracts and unexpired
leases as provided by the Plan, and nothing contained herein shall (l) constitute a waiver or
release of any Action by, or Claims against, the Debtor or (2) prejudice in any manner the rights
of the Debtor.

C. Waiver of Conditions

        The Debtor may waive one or more of the conditions precedent to confirmation of the
Plan, or the condition precedent to effectiveness of the Plan set forth herein. The Debtor may
waive in writing one or more of the other conditions precedent to confirmation and effectiveness
of the Plan, without further notice to parties in interest or the Court without a prior hearing.



                                           Page 23 of 26
               Case 18-23777-EPK        Doc 54     Filed 03/25/19     Page 24 of 26


                                         ARTICLE VIII
                                     Retention of Jurisdiction

       The Court shall have exclusive jurisdiction of all matters arising out of, and related to, the
Case and the Plan pursuant to, and for the purposes of, §§ 105(a) and 1142 of the Code and for,
among other things, the following purposes:

        A.      Determination of all issues and disputes regarding title to property of the estate,
and determination of all causes of action, controversies, duties or conflicts, whether or not
subject to litigation or proceedings pending as of the Confirmation date, between the Debtor and
any other party, including but not limited to, any right of the Debtor to recover assets pursuant to
the provisions of the Code and Rules.

        B.      Fix allowances of compensation and reimbursement of expenses pursuant to §330
of the Code.

        C.      Correct any defect, cure any omission, or reconcile any inconsistency in this Plan
or the Order of Confirmation as may be necessary or appropriate to carry out the purposes and
intent of this Plan.

        D.      Determine pending applications for the assumption or rejection of executory
contracts and unexpired leases under §365 of the Code and determine the allowance of Claims
resulting therefrom,

          E.    To consider any amendments or modifications to this Plan.

        F.      To issue such orders as are necessary or appropriate to carry out the provisions of
this Plan, including without limitation the appointment of a person pursuant to F.R.C.P. Rule 70
and Rule 7070 of the Rules to act, execute and deliver documents on behalf of the Debtor to
implement and consummate this Plan.

        G.     To enjoin the interference with the implementation and consummation of the
Plan, and to impose sanctions for any such interferences in accordance with Article IV herein.

          H.    To liquidate damages in connection with any disputed, contingent or unliquidated
claims.

       I.     To hear and determine all controversies and disputes that may arise in connection
with this Chapter 11 case and in connection with the interpretation and implementation of the
Plan.

        J.      To determine any and all applications, adversary proceedings or contested matters
pending on the Confirmation Date and arising under Chapter 11 of the Code or arising in or
related to the Debtor’s reorganization case under Chapter 11 and Title 11 of the Code.

          K.    For such other matters as may be set forth in the Order of Confirmation.




                                           Page 24 of 26
             Case 18-23777-EPK         Doc 54     Filed 03/25/19     Page 25 of 26


                                         ARTICLE IX
                                    Miscellaneous Provisions

A. Effectuating Documents and Further Transactions.

         The Debtor or Reorganized Debtor, as the case may be, is authorized to execute, deliver,
file or record such contracts, instruments, releases and other agreements or documents and take
such actions as may be necessary or appropriate to implement, effectuate and further evidence
the terms and conditions of the Plan and any notes or securities issued pursuant to the Plan.

B. Post-Effective Date Fees and Expenses

        From and after the Effective Date, the Reorganized Debtor shall, in the ordinary course of
business and without the necessity for any approval by the Court, pay the reasonable fees and
expenses of Professionals thereafter incurred by the Reorganized Debtor, including, without
limitation, those fees and expenses incurred in connection with the implementation and
consummation of the Plan.

C. Amendment or Modification of Plan

        Alterations, amendments or modifications of the Plan may be proposed in writing by the
Debtor at any time prior to the Confirmation Date in conformity with section 1127(a) of the
Code, provided that the Plan, as altered, amended or modified, satisfies the conditions of sections
1122, 1123 and 1129 of the Code, and the Debtor shall have complied with section 1125 of the
Code. The Plan may be altered, amended or modified by the Debtor at any time after the
Confirmation Date in conformity with section 1127(b) of the Code, provided that the Plan, as
altered, amended or modified, satisfies the requirements of sections 1122 and 1123 of the Code
and the Court, after notice and a hearing, confirms the Plan, as altered, amended or modified,
under section 1129 of the Code and the circumstances warrant such alterations, amendments or
modifications. A holder of a Claim that has accepted the Plan shall be deemed to have accepted
the Plan, as altered, amended or modified, if the proposed alteration, amendment or modification
does not materially and adversely change the treatment of the Claim of such holder. Prior to the
Effective Date, the Debtor, and without the approval of the Bankruptcy Court, and without notice
to all holders of Claims and Interests, insofar as it does not materially adversely affect the
interests of holders of Claims and Interests, may correct any defect, omission or inconsistency in
this Plan in such manner and to such extent as may be necessary to expedite the execution of this
Plan.

D. Severability

       In the event that the Court determines, prior to the Confirmation Date, that any provision
in the Plan is invalid, void or unenforceable, such provision shall be invalid, void or
unenforceable with respect to the holder or holders of such Claims or Equity Interests as to
which the provision is determined to be invalid, void or unenforceable. The invalidity, voidness
or unenforceability of any such provision shall in no way limit or affect the enforceability and
operative effect of any other provision of the Plan. The Court, at the request of the Debtor, shall
have the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered
                                          Page 25 of 26
             Case 18-23777-EPK          Doc 54     Filed 03/25/19     Page 26 of 26



or interpreted. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in accordance
with the foregoing, is valid and enforceable pursuant to its terms.

E. Filing of Additional Documents

        On or before Substantial Consummation of the Plan, the Debtor shall file with the Court
such agreements and other documents as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of the Plan.

F. No Admissions

        Notwithstanding anything in the Plan to the contrary, nothing contained in the Plan shall
be deemed as an admission by any Person with respect to any matter set forth in the Plan or
herein.

G. Substantial Consummation

       The Plan shall be deemed to be substantially consummated under sections 1101 and
1127(b) of the Code upon commencement of distributions under the Plan.

H. Inconsistency

        In the event of any inconsistency between the Plan and the Disclosure Statement, any
Exhibit to the Plan or the Disclosure Statement or any other instrument or document created or
executed pursuant to the Plan, the Plan shall govern. In the event of any inconsistency between
the Plan and the Confirmation Order, the Confirmation Order shall govern.

I. Remedy of Defects

        After the Effective Date, the Reorganized Debtor may, with approval of the Court, and so
long as it does not materially and adversely affect the interests of Creditors, remedy any defect or
omission or reconcile any inconsistencies in the Plan or in the Confirmation Order in such
manner as may be necessary to carry out the purposes and effect of the Plan and in form and
substance satisfactory to the Reorganized Debtor

                                          ARTICLE X
                                           Conclusion

       The aforesaid provisions shall constitute the Plan of Reorganization of the Debtor. This
Plan, when approved and confirmed by the Bankruptcy Court, shall be deemed binding on the
Debtor, all creditors, and all parties in interest and their successors and assigns in accordance
with 11 U.S.C. § 1141.




                                          Page 26 of 26
